Title: [To Thomas Jefferson from William Davies, 27 March 1781]
From: Davies, William
To: Jefferson, Thomas


[Richmond, 27 Mch. 1781. Minute in War Office Journal (Vi) under this date: “Letter to the Governor, suggesting that although Mr. Anderson claims liberty to contract with persons to wash and cook for his people, there is no such privilege allowed him in his contract, only for nine lads, nailors, and being aware of the danger of setting a bad precedent, requests his advice, whether he shall, or shall not, be allowed to hire, at the publick expence, the cooking and washing for the whole of his hands, or only for the nine lads.” Davies’ letter to TJ is summarized in CVSP, I, 598, but has not been found.]
